UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7360


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIE A. SAXBY, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:11-cr-00132-TDS-1)


Submitted: January 31, 2022                                       Decided: February 3, 2022


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie A. Saxby, Jr., Appellant Pro Se. Angela Hewlett Miller, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie A. Saxby, Jr., appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s order for

abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied,

142 S. Ct. 383 (2021). “A district court abuses its discretion when it acts arbitrarily or

irrationally, fails to consider judicially recognized factors constraining its exercise of

discretion, relies on erroneous factual or legal premises, or commits an error of law.”

United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks

omitted). After reviewing the record in its entirety, we conclude that the district court did

not abuse its discretion. Therefore, we affirm the district court’s order. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2